Hallam, J.
Plaintiff sued to recover damages for injuries sustained by reason of the premature starting of a passenger elevator.
The only testimony as to the circumstances of the accident was that of plaintiff and one other witness produced by him. Defendant elicited evidence of circumstances tending to discredit this testimony, and the jury found for defendant. The trial court granted a new trial “upon the ground that the verdict is not justified by the evidence.” The propriety of this order is the only question before us for review. The record presents no other.
The attitude of this court on such appeals is well settled. Such an order will not be reversed unless the evidence is manifestly and palpably in favor of the verdict. Marsh v. Webber, 13 Minn. 99 *85(109); Hicks v. Stone, 13 Miim. 398 (434); Hull v. Minneapolis, St. P. & S. S. M. Ry. Co. 116 Minn. 349, 356, 133 N. W. 852.
It would serve no useful purpose to review the evidence in detail. We have examined it with care, and we are convinced that it is not such as to warrant us in. disturbing the order of the trial court.
Order affirmed.